Robinson, C. J.
The plaintiff is the head of a family, and a resident of this state. He seeks to have the sale of certain real estate on execution enjoined, on the ground that it was purchased and improved with pension money received by him from the government of the United States on account of disability incurred while in its military service. The defendants, the judgment creditor and the sheriff of Adams county, insist that the land is subject to sale, for the reason that the judgment, to satisfy which the sale is sought to be made, was rendered against the plaintiff before he received the pension money, and before chapter 23 of Acts of the Twentieth General Assembly was enacted.
The facts involved are more fully shown in the opinion rendered on a former appeal in this cause, reported in 81 Iowa, 344. That appeal was taken from the ruling on a demurrer, and this from a final decree. The questions now presented are, however, the same as those determined on the former appeal. The writer is satisfied with the conclusions announced in the dissenting opinion filed on that appeal, and is authorized to state that Kinne, J., also approves them. But a majority of the members of the court still adhere to the views expressed in the majority opinion. Therefore, the decree of the district court will be affirmed, and a final decree to that effect entered in this court. Affirmed.